DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

REJECTION BASED ON PEREZ, SHEN AND DARBY
Claims 1, 3-4, 7-9, 11, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2004/0134953 to Perez in view of US Patent 9,802,549 to Shen and US Patent 6,863,198 to Darby.
Regarding claim 1, Perez discloses a rack system comprising: a) a first anchor (Fig. 4 – 32 on first side of bed) structurally configured to connect to a first side wall of a bed of a vehicle; b) a second anchor (Fig. 4 – 32 on second side of bed) structurally configured to connect to a second side wall of the bed; c) a first angle adjuster (28, first side of bed): i) rotatably connected to the first anchor (Fig. 3 – adjuster rotates and is connected to 32); and ii) comprising a first locking mechanism structurally configured to lock at: A) a first angle; and B) a second angle (Fig. 3 – adjuster can lock at different angles); d) a second angle adjuster (28 (second side of bed): i) rotatably connected to the second anchor (Fig. 3 – adjuster rotates and is connected to 32); and ii) comprising a second locking mechanism structurally configured to lock at: A) the first angle; and B) the second angle (Fig. 3 – adjuster can lock at different angles); e) a first support member (vertical portion of crossbar 29, first side of bed) connected to the first angle adjuster; f) a second support member (vertical portion of crossbar 29, second side of bed) connected to the second angle adjuster; and g) a cross-member (horizontal portion of crossbar 29 (Figs. 1-2)) connected between the first support member and the second support member.  Perez fails to disclose the inner and outer tubes.  However, Shen discloses a vehicle rack that includes a rotation mechanism comprising an inner tube (111) having multiple holes (Fig. 2); and an outer tube (124) having at least one alignment hole (Fig. 2 – hole receiving 101), wherein alignment of the at least one alignment hole with each of the holes in the inner tube provides for angular adjustment.  It would have been obvious to one of ordinary skill to have used a sleeve and pin configuration for the rotational mechanism in Perez because doing so only involves a simple substitution of one known, equivalent vehicle rack rotation element for another to obtain predictable results.  In the combination, there would be a series of holes in the inner tube corresponding to each of the angular settings in Perez, wherein alignment of a first of the series of holes corresponds to the first angle, and wherein alignment of the at least one alignment hole with a second of the series of holes corresponds to the second angle.  Although Perez discloses the anchors not interfering with the top of the bed side walls (Figs. 1-4 – anchor 32 does not interfere with the top of the side walls), in the spirit of forming a rejection not only based on the claimed invention, but also based on the disclosed invention, Darby discloses truck bed anchors that do not interfere with the top of the side walls of the truck bed (Fig. 1 – clamp does not interfere with the top of 14).  It would have been obvious to one of ordinary skill to have used Darby’s compression plate clamp for the anchors in Perez because doing so only involves a simple substitution of one known, equivalent truck rack mounting element for another to obtain predictable results.  Further, using a compression plate clamp would allow for unlimited horizontal adjustment to the position of the rack.
Regarding claims 3 and 13, the combination from claim 1 discloses the anchors comprising compression plates (Darby – 18) configured to attach to the side walls.  
Regarding claims 4 and 14, the combination from claim 1 fails to disclose the holes receiving a hitch pin.  However, Shen disclose using a hitch pin to secure two portions of the assembly together (Fig. 1 - see hitch pin in the tube intended for insertion into the receiver).  It would have been obvious to one of ordinary skill to have used a hitch pin to secure the angular position in the combination because doing so only involves a simple substitution of one known, equivalent securing pin element for another to obtain predictable results.
Regarding claims 7-9 and 17-19, the combination from claim 1 discloses wherein the first locking mechanism and the second locking mechanism are each structurally configured to lock at a third, fourth and fifth angle (see Perez Fig. 3-4, which locks at multiple angles (the locking would be achieved by Shen’s tubes – see claim 1 rejection)).
Regarding claim 11, the combination from claim 1 discloses a rack system comprising: a) a first anchor (Perez Fig. 4 – 32 on first side of bed, modified by Darby) structurally configured to connect to a first side wall of a bed of a vehicle such that the first anchor does not interfere with the top of the first side wall (Darby); b) a second anchor (Perez Fig. 4 – 32 on second side of bed, modified by Darby) structurally configured to connect to a second side wall of the bed such that the second anchor does not interfere with the top of the second side wall (Darby); c) a first angle adjuster (Perez – 28, first side of bed; modified to use tubes 111/124 in Shen): i) rotatably connected to the first anchor (Perez Fig. 3); and ii) comprising a first locking mechanism structurally configured to lock at: A) a first angle; and B) a second angle (Perez Fig. 3/Shen Fig. 2); d) a second angle adjuster (Perez – 28, second side of bed; modified to use tubes 111/124 in Shen): i) rotatably connected to the second anchor (Perez Fig. 3); and ii) comprising a second locking mechanism structurally configured to lock at: A) the first angle; and B) the second angle (Perez Fig. 3/Shen Fig. 2); e) a first support member (Perez – vertical portion of crossbar 29, first side of bed) connected to the first angle adjuster; f) a second support member (Perez - vertical portion of crossbar 29, second side of bed) connected to the second angle adjuster; and g) a cross-member (Perez – horizontal portion of crossbar 29 (Figs. 1-2)) connected between the first support member and the second support member; and wherein the first angle adjuster and the second angle adjuster each comprising: i) an inner tube (Shen - 111) having a series of holes (Shen Fig. 2); and ii) an outer tube (Shen – 124) having at least one alignment hole (Shen Fig. 2), wherein alignment of the at least one alignment hole with a first of the series of holes corresponds to the first angle, and wherein alignment of the at least one alignment hole with a second of the series of holes corresponds to the second angle.  The combination discloses the series of holes being in the inner tube rather than in the outer tube.  However, this modification would have been obvious because it only involves a mere reversal of the essential working parts of a device (i.e. positioning the series of holes on the outer tube and the alignment hole on the inner tube rather than the series of holes on the inner tube and the alignment hole on the outer tube), which involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, Shen and Darby, further in view of US Patent 2,720,414 to Hart.
Regarding claims 5-6 and 15-16, the combination from claim 1 fails to disclose adjustable-length support members and an adjustable-length cross-member.  However, Hart discloses a rack for a truck wherein all of the rack members are structurally configured to adjust to a plurality of lengths (Figs. 1-2).  It would have been obvious to one of ordinary skill to have made the cross-member and support members adjustable in length because it would allow the rack to fit a variety of different truck beds.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, Shen and Darby, further in view of US Patent 6,196,602 to Esplin.
Regarding claims 10 and 20, the combination from claim 1 fails to disclose a cross-member clamp.  However, Esplin discloses a truck rack including at least one cross-member clamp (40A, 40B) each structurally configured to: a) clamp to the cross-member (Fig. 1A); and b) provide an attachment point for at least one rack accessory (ring 42 is an attachment point as claimed).  It would have been obvious to one of ordinary skill to have included a cross-member clamp in the combination to allow for securing items as desired.

REJECTION BASED ON PEREZ, SHEN AND THACKER
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez in view of Shen and US Patent 6,666,490 to Thacker.
Regarding claim 1, Perez discloses a rack system comprising: a) a first anchor (Fig. 4 – 32 on first side of bed) structurally configured to connect to a first side wall of a bed of a vehicle; b) a second anchor (Fig. 4 – 32 on second side of bed) structurally configured to connect to a second side wall of the bed; c) a first angle adjuster (28, first side of bed): i) rotatably connected to the first anchor (Fig. 3 – adjuster rotates and is connected to 32); and ii) comprising a first locking mechanism structurally configured to lock at: A) a first angle; and B) a second angle (Fig. 3 – adjuster can lock at different angles); d) a second angle adjuster (28 (second side of bed): i) rotatably connected to the second anchor (Fig. 3 – adjuster rotates and is connected to 32); and ii) comprising a second locking mechanism structurally configured to lock at: A) the first angle; and B) the second angle (Fig. 3 – adjuster can lock at different angles); e) a first support member (vertical portion of crossbar 29, first side of bed) connected to the first angle adjuster; f) a second support member (vertical portion of crossbar 29, second side of bed) connected to the second angle adjuster; and g) a cross-member (horizontal portion of crossbar 29 (Figs. 1-2)) connected between the first support member and the second support member.  Perez fails to disclose the inner and outer tubes.  However, Shen discloses a vehicle rack that includes a rotation mechanism comprising an inner tube (111) having multiple holes (Fig. 2); and an outer tube (124) having at least one alignment hole (Fig. 2 – hole receiving 101), wherein alignment of the at least one alignment hole with each of the holes in the inner tube provides for angular adjustment.  It would have been obvious to one of ordinary skill to have used a sleeve and pin configuration for the rotational mechanism in Perez because doing so only involves a simple substitution of one known, equivalent vehicle rack rotation element for another to obtain predictable results.  In the combination, there would be a series of holes in the inner tube corresponding to each of the angular settings in Perez, wherein alignment of a first of the series of holes corresponds to the first angle, and wherein alignment of the at least one alignment hole with a second of the series of holes corresponds to the second angle.  Although Perez discloses the anchors not interfering with the top of the bed side walls (Figs. 1-4 – anchor 32 does not interfere with the top of the side walls), in the spirit of forming a rejection not only based on the claimed invention, but also based on the disclosed invention, Thacker discloses mounting a truck rack to the interior side of the truck bed (Fig. 1) so that the rack does not interfere with the top of the side walls of the truck bed.  It would have been obvious to one of ordinary skill to have mounted the anchors to the interior of the side walls of the truck bed in the combination because doing so only involves a mere rearrangement of known parts (i.e. moving the anchors) having predictable results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Alternatively, the modification would only require a simple substitution of one known, equivalent truck bed mounting element (fastening the anchor to the sidewall) for another (fastening the anchor to an angle bracket on top of the sidewall) to obtain predictable results.  The combination would include a series of holes either on the sidewall, or on a plate mounted to the side wall to allow for laterally adjusting the anchor position, as taught by Perez.
Regarding claim 11, the combination from claim 1 discloses a rack system comprising: a) a first anchor (Perez Fig. 4 – 32 on first side of bed, modified by Thacker) structurally configured to connect to a first side wall of a bed of a vehicle such that the first anchor does not interfere with the top of the first side wall (Thacker); b) a second anchor (Perez Fig. 4 – 32 on second side of bed, modified by Thacker) structurally configured to connect to a second side wall of the bed such that the second anchor does not interfere with the top of the second side wall (Thacker); c) a first angle adjuster (Perez – 28, first side of bed; modified to use tubes 111/124 in Shen): i) rotatably connected to the first anchor (Perez Fig. 3); and ii) comprising a first locking mechanism structurally configured to lock at: A) a first angle; and B) a second angle (Perez Fig. 3/Shen Fig. 2); d) a second angle adjuster (Perez – 28, second side of bed; modified to use tubes 111/124 in Shen): i) rotatably connected to the second anchor (Perez Fig. 3); and ii) comprising a second locking mechanism structurally configured to lock at: A) the first angle; and B) the second angle (Perez Fig. 3/Shen Fig. 2); e) a first support member (Perez – vertical portion of crossbar 29, first side of bed) connected to the first angle adjuster; f) a second support member (Perez - vertical portion of crossbar 29, second side of bed) connected to the second angle adjuster; and g) a cross-member (Perez – horizontal portion of crossbar 29 (Figs. 1-2)) connected between the first support member and the second support member; and wherein the first angle adjuster and the second angle adjuster each comprising: i) an inner tube (Shen - 111) having a series of holes (Shen Fig. 2); and ii) an outer tube (Shen – 124) having at least one alignment hole (Shen Fig. 2), wherein alignment of the at least one alignment hole with a first of the series of holes corresponds to the first angle, and wherein alignment of the at least one alignment hole with a second of the series of holes corresponds to the second angle.  The combination discloses the series of holes being in the inner tube rather than in the outer tube.  However, this modification would have been obvious because it only involves a mere reversal of the essential working parts of a device (i.e. positioning the series of holes on the outer tube and the alignment hole on the inner tube rather than the series of holes on the inner tube and the alignment hole on the outer tube), which involves only routine skill in the art.  In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perez, Shen and Thacker, further in view of US Patent 4,842,460 to Schlesch.
Regarding claims 2 and 12, the combination from claim 1 fails to disclose magnets.  However, Schlesch discloses an attachment for a truck bed that includes magnets for securing to the truck bed (Col. 4, lines 8-14).  It would have been obvious to one of ordinary skill to have used magnets for the anchors in the combination to mount the rack to the truck bed because doing so only involves a simple substitution of one known, equivalent truck rack mounting element for another to obtain predictable results.  Further, using magnets would allow for unlimited adjustment to the position of the rack.  
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that the prior art fails to disclose the anchors not interfering with the top of the side walls (page 6), see the rejection above, which explains how the prior art discloses this feature (Perez - 32 does not interfere with the top of the side wall; see also Darby and Thacker).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734